J. F. Daly, J.
In respect of the assigned estate of S. A. Castle & Co., the petitioner, being a creditor, will be entitled, on a proper petition, to citation to the assignee, requiring him to account, or to show cause to the contrary (Act of 1875, chap. 56, § 2, amending § 4, chap. 348, act of I860).
The amendment cited gives no right to the sureties, of the assignee to call him to account. The provisions to that effect in the amendment of 1872 (Laws of 1872, chap. 838, § 1) are repealed.
The amendment of 1873 (Laws of 1812, chap. 363, § 1) amending section 5 of the act of 1860, indicates a means-of protecting the estate from an unfaithful assignee by his removal, and such an application may probably be-made by parties interested, although I do not wish to intimate that the sureties of such assignee may invoke-the power of the court for that purpose; but it may be that he is an interested party in the administration of' *402the trust (See, as to removal of trustee, 1 R. S. 730, § 70).
The petition of Mr. Hyams not being confined to the matter of the assigned estate of-Castle & Co., of which he is a creditor, but including other assignments, in which he asks for special relief as surety of the assignee, must be dismissed, without costs.